Exhibit 10.O(2)

AMENDMENT TO ALCOA INC.

EMPLOYEES’ EXCESS BENEFITS PLAN C

Pursuant to Section 5.1, which provides that the Plan may be amended, the Plan
is revised as follows:

 

1. Section 4.1 is amended to delete the final sentence and replace it with the
following:

The Committee’s discretion with respect to this Excess Plan includes the
authority to determine eligibility under all provisions, correct defects, supply
omissions, reconcile inconsistencies in plan, ensure benefits are paid in
accordance to the plan, interpret plan provisions for all Participants or
Surviving Spouses, and decide issues of credibility necessary to carry out and
operate the Plan. Benefits under this Excess Plan will be paid only if the
Committee in its discretion decides that the applicant is entitled to them. All
actions, decisions, or interpretations of the Committee are conclusive, final,
and binding.

 

2. The following new Article VIII – Claims and Appeals is added:

ARTICLE VIII – CLAIMS AND APPEALS

8.1 If a claim by a Participant or Surviving Spouse is denied in whole or in
part, the Participant or Surviving Spouse, or their representative will receive
written notice from the plan administrator. This notice will include the reasons
for denial, the specific Plan provision involved, an explanation of how claims
are reviewed, the procedure for requesting a review of the denied claim, and a
description of the information that must be submitted with the appeal. The
Participant or Surviving Spouse, or their representative, may file a written
appeal for review of a denied claim to the Benefits Management Committee. The
process and the time frames for the determination claims and appeals are as
follows:

a. The plan administrator reviews initial claim and makes determination within
90 days of the date the claim is received.

b. The plan administrator may extend the above 90-day period an additional 90
days if required due to special circumstances beyond control of plan
administrator.

c. The Participant or Surviving Spouse, or their representative, may submit an
appeal of a denied claim within 60 days of receipt of the denial.

d. The plan administrator reviews and makes a determination on the appeal within
60 days of the date the appeal was received.

 

1



--------------------------------------------------------------------------------

e. The plan administrator may extend the above 60-day period an additional 60
days if required by special circumstances beyond the control of the plan
administrator.

8.2 In the case where the plan administrator requires an extension of the period
to provide a determination on an initial claim or an appeal, the plan will
notify the Participant or Surviving Spouse, or their representative, prior to
the expiration of the initial determination period. The notification will
describe the circumstances requiring the extension and the date a determination
is expected to be made. If additional information is required from the
Participant or Surviving Spouse, the determination period will be suspended
until the earlier of i) the date the information is received by the plan
administrator or ii) 45 days from the date the information was requested.

8.3 Participants or Surviving Spouses, or their representative, who having
received an adverse appeal determination and thereby exhausted the remedies
provided under the Excess Plan, proceed to file suit in state or federal court,
must file such suit within 180 days from the date of the adverse appeal
determination notice.

 

3. In all other respects the Plan is ratified and confirmed.

 

2